Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 18, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159690(53)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re PETITION OF ATTORNEY GENERAL                                                                   Elizabeth T. Clement
  FOR SUBPOENAS.                                                                                       Megan K. Cavanagh,
  _________________________________________                                                                             Justices


  ATTORNEY GENERAL,
           Petitioner-Appellant,
                                                                    SC: 159690
  v                                                                 COA: 342680
                                                                    Ingham CC: 17-000021-PZ
  VERNON E. PROCTOR, M.D.,
             Respondent-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of respondent-appellee to extend the time
  for filing his supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before March 30, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 18, 2020

                                                                               Clerk